Citation Nr: 1523663	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  04-28 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for deep venous thrombosis.

2. Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for anemia.

5. Entitlement to an initial compensable rating for left knee chondromalacia.

6. Entitlement to an initial compensable rating for a burn scar of the back.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his grandmother


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 2000 to February 2002.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2002 rating decision issued by the Regional Office (RO) in Cleveland, Ohio.

In April 2015, the Veteran testified at a Videoconference hearing before the undersigned.  A transcript of the hearing is of record.

The issue of entitlement to service connection for an upper extremity neurological disorder, to include as secondary to the service-connected burn scar of the back, was raised at the April 2015 hearing but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for deep venous thrombosis and a gastrointestinal disorder, as well as entitlement to initial compensable ratings for left knee chondromalacia and a burn scar of the back are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At the April 2015 hearing, the Veteran requested to withdraw the issues of entitlement to service connection for hypertension and entitlement to service connection for anemia.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal on the issues of entitlement to service connection for hypertension and entitlement to service connection for anemia have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c).

In the present case, at the April 2015 hearing, the Veteran withdrew from consideration the issues of entitlement to service connection for hypertension and entitlement to service connection for anemia.  As the Veteran has withdrawn his appeal regarding these issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues, and they are dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for hypertension is dismissed.

The appeal as to the issue of entitlement to service connection for anemia is dismissed.


REMAND

Further development of the remaining issues is required.  While the appellant reported at the April 2015 hearing that he had received recent treatment through the Chillicothe VA Medical Center, the most recent VA treatment records associated with the claims file are dated from October 2008.  He alluded to treatment for deep vein thrombosis at Eisenhower Hospital but did not specify the dates or exact location.

At the hearing, the Veteran also reported worsening symptoms of the left knee, to include grinding, instability, swelling and the use of a knee brace, and he noted that doctors had recommended that he have a total knee replacement.  In June 2008, however, he failed to report for a VA knee evaluation but has not attempted to show good cause.  See 38 C.F.R. § 3.655(b)(2014); Turk v. Peake, 21 Vet. App. 565, 570 (2008).  While this would normally preclude VA from scheduling another examination in an initial rating claim, there is also no evidence indicating that notice was sent to his last known address.  Further, more than six years have passed since the appeal was certified to the Board and, as noted above, there are no medical records dated after October 2008.  In light of the foregoing, another examination should be scheduled.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  The Veteran is advised, however, that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.  38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare provider who treated him for any of the issues currently on appeal.  In particular, the appellant should be asked to clarify the dates and location of any treatment related to the deep vein thrombosis from Eisenhower Hospital.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file, to include any treatment records dated after October 2008 from the Chillicothe VA Medical Center.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Thereafter, the Veteran should be afforded a VA examination to determine the current severity of his left knee chondromalacia and burn scar of the back.  In accordance with the latest worksheet for rating knee disorders and scars, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his left knee disorder and scarring of the back.  The examiner must specify in the report that the claims file, consisting of Virtual VA and VBMS records, has been reviewed.  All clinical residuals should be set out; to include residuals of the scarring, to include any neurological changes as the scar or out from the scar.

3. The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

If the Veteran fails to report for any scheduled examination, the AOJ must obtain and associate with the claims file copies of any notices of the date and time of the examination sent to him by the pertinent VA medical facility.

4. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


